Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 15 and 17-24 are pending. Claims 16, 25-28 and 30-34 are cancelled in the below Examiner’s Amendment. Accordingly, claims 15 and 17-24 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 11/18/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
Applicant’s amendments to claim 19 have overcome the 112(b) rejection in the non-final mailed 06/24/2021.
Applicant’s arguments were persuasive and have overcome the 102(a)(1) and 103(a) rejections utilizing ‘303 (USPGPub 2006/0025303, Published 02-2006), in the non-final mailed 06/24/2021. These rejections are withdrawn. See applicant’s arguments filed 11/18/2021, pages 9-10 of 21. 
Applicant’s arguments were persuasive and have overcome the 102(a)(1) and 103(a) rejections utilizing ‘644 (WO2012/084644, Published 06-2012), in the non-final 
Applicant’s arguments were persuasive and have overcome the 103(a) rejection utilizing ‘831 (USPGPub 2003/0032831, Published 02-2003), in the non-final mailed 06/24/2021. This rejection is withdrawn. See applicant’s arguments filed 11/18/2021, page 17 of 21.
The terminal disclaimer filed 01/12/2022 has overcome the ODP rejection of claims 15-24 over claims 1-14 of US Patent 10,287,231, in the non-final mailed 06/24/2021. This rejection is withdrawn.

	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Kentshire on 01/12/2022.

The application has been amended as follows: 
IN THE CLAIMS:

Claim 1 is amended as follows. In the last line of claim 1, the phrase “wherein the catalyst system is free of copper salt precursors.” is deleted and the following phrase - -  wherein the catalyst system is free of copper salt precursors, and wherein each of the organic salts comprise an ionic organic salt, wherein the ionic organic salt comprises of cations based on quaternary or protonated alkyl, aryl or mixed alkyl-aryl ammonium, phosphonium, pyridinium, pyrrolium, piperidinium, pyrrolidiniumm, morpholinium, 

Claim 16 is cancelled.

Allowable Subject Matter
Claims 15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: ‘180 (US Patent 3,609,180 Patent date 09-1971. Cited as reference D3 in the Written Opinion for PCT/EP2016/000862).
180 discloses combining PdCl2 (0.01 mol), cupric propionate (misspelled as “proportionate”) 0.04 mol and a mixed alkyl-aryl ammonium cation trimethylbenzylammonium with the anion being chloride (0.02 mol) in a heated autoclave at 80C (Examples 34). 
180 discloses the palladium forms a complex with the organo-quaternary ammonium compound (column 3, lines 20-30).
However, 180 does not disclose or fairly suggest the copper forms a complex with the organo-quaternary ammonium compound. To the contrary and a teaching away from the invention, 180 discloses the copper salt remains (column 3, lines 20-30). The copper salt is the currently claimed copper salt precursor.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628